Exhibit 10.5

[Execution]

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT, dated as of January 31, 2012
(this “Amendment No. 4”), by and among Wells Fargo Bank, National Association,
successor by merger to Wachovia Bank, National Association, a national banking
association, in its capacity as agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement as defined below (in such capacity, “Agent”), the
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), U.S. Silica Company, a Delaware corporation (the
“Company”), the subsidiaries of the Company from time to time party to the Loan
Agreement as borrowers (each individually, together with the Company, a
“Borrower” and collectively, “Borrowers”), USS Holdings, Inc., a Delaware
corporation (“Parent”) and certain subsidiaries of Parent from time to time
party to the Loan Agreement as Guarantors (individually, each a “Guarantor” and
collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the ABL Loan and Security Agreement, dated as of
August 9, 2007, as amended by Amendment No. 1 and Consent to Loan and Security
Agreement, dated as of November 25, 2008, by and among Agent, Lenders, Borrowers
and Guarantors, Amendment No. 2 to Loan and Security Agreement and Consent,
dated as of May 7, 2010, by and among Agent, Lenders, Borrowers and Guarantors
and Amendment No. 3 to Loan and Security Agreement and Consent, dated as of
June 8, 2011, by and among Agent, Lenders, Borrowers and Guarantors (as from
time to time amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”, and together with all agreements, documents and
instruments at any time executed and/or delivered in connection therewith or
related thereto, as from time to time amended, modified, supplemented, extended,
renewed, restated, or replaced, collectively, the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors wish to amend certain provisions of the Loan
Agreement as set forth herein, and Agent and Lenders are willing to agree to
such amendments on the terms and subject to the conditions set forth herein; and

WHEREAS, by this Amendment No. 4, Agent, Lenders, Borrowers and Guarantors
intend to evidence such amendments.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

  1. Definitions.



--------------------------------------------------------------------------------

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

(i) “Amendment No. 4” shall mean Amendment No. 4 to Loan and Security Agreement,
dated as of January 31, 2012 by and among Agent, Lenders, Borrowers and
Guarantors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

(ii) “Amendment No. 4 Effective Date” shall mean the date on which each of the
conditions precedent to the effectiveness of Amendment No. 4 are satisfied or
are waived by Agent.

(iii) “Available Amount” shall mean, on any date (the “Available Amount
Determination Date”), an amount equal to (a) the sum of, without duplication:
(i) the Available Retained ECF Amount on the Available Amount Determination
Date; (ii) the sum of equity contributions to Company or equity issuances by
Company made during the period from and including the Business Day immediately
following the Amendment No. 4 Effective Date through and including the Available
Amount Determination Date; and (iii) the aggregate amount of Net Cash Proceeds
that Company and its Subsidiaries are entitled, pursuant to Section 2.1(f)(i),
to reinvest during the period following the Amendment No. 4 Effective Date
through and including the Available Amount Determination Date and that have not
been applied as a mandatory prepayment pursuant to such Section or reinvested;
minus (b) the sum of: (i) the aggregate amount of consideration paid or
invested, as applicable, in respect of Permitted Acquisitions, joint ventures,
Investments in Foreign Subsidiaries and other Investments by Company and its
Subsidiaries pursuant to Sections 9.10(g), (j), (k) or (n) on or after the
Amendment No. 4 Effective Date and on or prior to the Available Amount
Determination Date, the permissibility of which is contingent upon the
utilization of the Available Amount, (ii) the aggregate amount of all dividends
to purchase capital stock from present or former officers or employees of Loan
Parties upon the death, disability, retirement or termination of employment of
such officer or employee made by Parent and its Subsidiaries pursuant to
Section 9.11(i) on or after the Amendment No. 4 Effective Date and on or prior
to the Available Amount Determination Date and (iii) the aggregate amount of all
voluntary or optional repayments, repurchases, redemptions or defeasances of
Subordinated Debt pursuant to Section 9.11(h) on or after the Amendment No. 4
Effective Date and on or prior to the Available Amount Determination Date.

(iv) “Available Retained ECF Amount” shall mean, on any date (the “Determination
Date”), (a) an amount which is initially equal to the Loan Parties’ unrestricted
cash on hand as of the Amendment No. 4 Effective Date in excess of $20,000,000
(which amount of unrestricted cash on hand for this purpose shall not include
cash from the proceeds of Loans) and after giving effect to cash payments made
on the Amendment No. 4 Effective Date (including the Termination Fee (as defined
in the Management Agreement)) plus (b) for the fiscal year ending December 31,
2012 and for each fiscal year thereafter, the cumulative amount for such fiscal
year or fiscal years of Consolidated Excess Cash Flow (as defined in the First
Lien Term Loan Credit Agreement) permitted to be retained by Company and its
Subsidiaries under the First Lien Term Loan Credit Agreement less (c) the
aggregate amount of all dividend

 

2



--------------------------------------------------------------------------------

payments made pursuant to and in accordance with Section 9.11 on or after the
Amendment No. 4 Effective Date and on or prior to the Determination Date less
(d) the amount in clause (b) above which is used to consummate transactions
contemplated by clause (b) of the definition of Available Amount (as defined
above).

(v) “CDE” shall mean an entity certified by the Community Development Financial
Institutions Fund of the United States Department of the Treasury of the United
States as a “Community Development Entity”.

(vi) “Coated Sand” shall mean Coated Sand Solutions, LLC, a Delaware limited
liability company, and its successors and assigns.

(vii) “New Market Tax Credit” shall mean a New Markets Tax Credit allocation
under Section 45D of the Internal Revenue Code.

(viii) “NMTC Indebtedness” shall mean unsecured Indebtedness incurred by Parent
or any of its Subsidiaries in connection with obtaining a New Markets Tax Credit
and the resulting tax credit equity from a third party; provided, that, (a) such
Indebtedness is subordinated to the Obligations pursuant to a subordination
agreement in form and substance reasonably satisfactory to Agent, (b) the
aggregate outstanding principal amount of such Indebtedness shall not exceed
$80,000,000 (exclusive of PIK interest) at any one time, and (c) the aggregate
outstanding principal amount of such Indebtedness (other than (i) PIK interest
and (ii) obligations attributable to permitted NMTC Investments) shall not
exceed $20,000,000 at any one time.

(ix) “NMTC Investment” shall mean any Investment, directly or indirectly, in
(including any loan to) a CDE in connection with obtaining a New Markets Tax
Credit and the resulting tax credit equity from a third party.

(x) “PubCo” shall mean U.S. Silica Holdings, Inc., a Delaware corporation, and
its successors and assigns.

(b) Amendment to Definitions. As used herein or in the Loan Agreement or any of
the other Financing Agreements, the following terms are hereby amended as set
forth below:

(i) The definition of “Consolidated Adjusted EBITDA” set forth in the Loan
Agreement is hereby amended by deleting clause (xxi) thereof in its entirety and
replacing it with the following:

“(xxi) the reasonable costs and expenses incurred in connection with an
unsuccessful initial public offering in an aggregate amount not to exceed
$2,000,000 and the reasonable costs and expenses incurred in connection with a
successful initial public offering (in each case, including one-time costs and
other non-recurring expenses associated with becoming Sarbanes-Oxley Act
compliant),”

 

3



--------------------------------------------------------------------------------

(ii) The definition of “Permitted Acquisition” is hereby amended by deleting
clause (vii) thereof in its entirety and replacing it with the following:

“(vii) the consideration (including without limitation earn out obligations,
deferred compensation and the amount of Indebtedness and other liabilities
assumed by the Loan Parties and their Subsidiaries, but excluding equity
consideration, consideration paid from the proceeds of equity of the Parent
issued to the Sponsor or capital contributions made by the Sponsor to the Parent
and non-competition arrangements) paid by the Loan Parties and their
Subsidiaries with respect to all acquisitions made during the term of this
Agreement shall not exceed in the aggregate (A) up to $50,000,000 of cash on
hand of the Loan Parties and their Subsidiaries, (B) all or any portion of the
Subordinated Debt permitted under Section 9.9(i); provided, that, (i) no more
than $20,000,000 of such aggregate consideration may be in the form of seller
financing permitted under Section 9.9 and (ii) any cash on hand or Subordinated
Debt used by any Loan Party in or to any joint venture permitted pursuant to the
terms of Section 9.10(n) herein will automatically reduce, on a
dollar-for-dollar basis, the basket in clause (A) or (B) above, as applicable,
and (C) the then applicable Available Amount.”

(c) Interpretation. For purposes of this Amendment No. 4, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Loan Agreement as amended by this Amendment No. 4.

 

  2. Mandatory Prepayments.

(a) Section 2.1(f)(i) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“(i) Subject in each case to clause (iv) below, to the extent that Net Cash
Proceeds received in connection with any Recovery Event are not used to acquire
fixed or capital assets in replacement of the assets subject to such Recovery
Event within 545 days of the receipt of such Net Cash Proceeds, immediately
following the 545th day occurring after the receipt of such Net Cash Proceeds,
the Borrowers shall prepay the Loans in an aggregate amount equal to 100% of
such Net Cash Proceeds (such prepayment to be applied as set forth in clause
(iii) below); provided that, (A) any Net Cash Proceeds shall be delivered to the
Control Agent immediately following the 365th day after the receipt of such Net
Cash Proceeds if Borrowers have not entered into a committed written agreement
for the reinvestment of such Net Cash Proceeds by such 365th day, (B) any Net
Cash Proceeds shall be delivered to the Control Agent to be held in escrow until
the earlier of (I) reinvestment in accordance with the terms of this
Section 2.1(f)(i) and (II) the occurrence of an Event of Default at which time
the Net Cash Proceeds shall be used to prepay the Loans as set forth herein and
(C) after the occurrence and during the continuance of an Event of Default, any
Net Cash Proceeds received in connection with any Recovery Event shall be
promptly used to prepay the Loans (such prepayment to be applied as set forth in
clause (iii)

 

4



--------------------------------------------------------------------------------

below) and the Borrowers and their Subsidiaries shall not have the right to
reinvest such Net Cash Proceeds. “

(b) Section 2.1(f) of the Loan Agreement is hereby amended by adding the
following new clause (iv) at the end thereof:

“(iv) Notwithstanding anything in this Section 2.1(f) to the contrary, in no
event shall Borrowers be required to prepay the Loans from Net Cash Proceeds as
required under Sections 2.1(f)(i) and (ii) above in any fiscal year of the
Company unless the aggregate amount of such Net Cash Proceeds received in such
fiscal year exceeds $5,000,000.”

3. Account Control Agreement. Notwithstanding anything to the contrary contained
in Section 5.2(d) of the Loan Agreement, the Company shall promptly, and in any
event within 30 days following the Amendment No. 4 Effective Date (or such later
time period as may be agreed to by the Agent) deliver to Agent Account Control
Agreements required by the terms of Section 5.2(d) of the Loan Agreement with
respect to the deposit accounts of Coated Sand.

4. Insurance. Notwithstanding anything to the contrary contained in
Section 9.5(a) of the Loan Agreement, the Company shall promptly, and in any
event within 30 days following the Amendment No. 4 Effective Date (or such later
time period as may be agreed to by the Agent) deliver such certificates,
policies and endorsements required by the terms of Section 9.5(a) of the Loan
Agreement relating to Coated Sand.

 

  5. Indebtedness.

(a) Section 9.9 of the Loan Agreement is hereby amended by deleting clause
(b) thereof in its entirety and replacing it with the following:

“(b) the First Lien Term Loan Obligations of the Company, in each case in a
principal amount not to exceed one hundred and ten (110%) percent of (i) the
principal amount thereof as of the Amendment No. 3 Effective Date plus
(ii) $100,000,000 of Incremental Term Loans (as defined in the First Lien Term
Loan Credit Agreement as in effect on the Amendment No. 4 Effective Date), and
renewals, refinancing, replacements, restructurings, supplements, substitutions
or extensions thereof in whole or in part (provided, that the outstanding
principal amount of the First Lien Term Loan Obligations and Incremental Term
Loans is not increased beyond the maximum amount provided for in this section
less any mandatory prepayments and amortization applied thereto (other than on
account of accrued interest, premium and fees and expenses) at the time of such
renewal, refinancing or extension), so long as the ABL Intercreditor Agreement
or a replacement intercreditor agreement satisfactory to the Agent and the
Required Lenders is in effect;”

(b) Section 9.9 of the Loan Agreement is hereby amended by deleting clause
(m) thereof in its entirety and replacing it with the following:

 

5



--------------------------------------------------------------------------------

“(m) other secured Indebtedness of the Loan Parties and their Subsidiaries in an
aggregate amount at any time outstanding not to exceed $5,000,000;”

(c) Section 9.9(n) of the Loan Agreement is hereby amended by deleting the
reference to “Subordinated Indebtedness” in the first sentence therein and
replacing it with the following: “Subordinated Debt or unsecured Indebtedness
permitted pursuant to Section 9.9(p) herein”.

(d) Section 9.9 of the Loan Agreement is hereby amended by (i) deleting the
period at the end of clause (n) thereof and replacing it with a semicolon and
(ii) adding the following new clauses (o) and (p) at the end thereof:

“(o) the NMTC Indebtedness; provided, that, as of the date of the incurrence of
any such Indebtedness, and after giving effect thereto, no Event of Default
shall have occurred and be continuing; and

(p) unsecured Indebtedness; provided, that, (i) after giving effect to such
Indebtedness, the ratio of (A) Consolidated Funded Debt less any NMTC
Indebtedness included therein as of the day of the incurrence of such
Indebtedness to (B) Consolidated Adjusted EBITDA for the consecutive four fiscal
quarters most recently ended for which financial statements have been delivered
calculated on a Pro Forma Basis is less than 3.0:1.0 and (ii) as of the date of
the incurrence of any such Indebtedness, and after giving effect thereto, no
Event of Default shall have occurred and be continuing.”

 

  6. Loans, Investments.

(a) Section 9.10(j) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(j) additional loan advances and/or Investments of a nature not contemplated by
the foregoing clauses hereof, provided, that, such loans, advances and/or
Investments made pursuant to this subsection shall not exceed an aggregate
amount of $5,000,000 plus the then applicable Available Amount;”

(b) Section 9.10(k) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(k) Investment in Foreign Subsidiaries in an aggregate amount not to exceed, at
any time outstanding, $10,000,000 plus the then applicable Available Amount;”

(c) Section 9.10(n)(i) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“(i) the aggregate consideration (including without limitation earn out
obligations, deferred compensation and the amount of Indebtedness and other
liabilities assumed by Loan Parties, but excluding equity consideration,
consideration paid from the proceeds of equity of Parent or capital
contributions

 

6



--------------------------------------------------------------------------------

made to Parent and non-competition arrangements) paid by Loan Parties to acquire
Capital Stock of joint ventures shall not exceed $25,000,000 plus the then
applicable Available Amount;”

(d) Section 9.10 of the Loan Agreement is hereby amended by adding the following
new clauses (o), (p) and (q) at the end thereof:

“(o) additional Investments in an unlimited amount under clauses (g), (j),
(k) and (n) of this Section 9.10; provided, that, (i) after giving effect to any
such Investment, the ratio of (A) Consolidated Funded Debt (excluding any
Subordinated Debt and net of cash and Cash Equivalents of the Loan Parties and
their Subsidiaries on a consolidated basis) less any NMTC Indebtedness included
therein as of the day of the incurrence of such Investment to (B) Consolidated
Adjusted EBITDA for the consecutive four fiscal quarters most recently ended for
which financial statements have been delivered calculated on a Pro Forma Basis
is less than 3.0:1.0 and (ii) as of the date of any such Investment, and after
giving effect thereto, no Event of Default shall have occurred and be
continuing;”

(p) Company may acquire (with no cash consideration) all of the Capital Stock of
Coated Sand from PubCo on the Amendment No. 4 Effective Date on terms and
conditions reasonably satisfactory to Administrative Agent; and

(q) NMTC Investments; provided, that, (i) as of the date of any such Investment,
and after giving effect thereto, no Event of Default shall have occurred and be
continuing and (ii) the aggregate amount of NMTC Investments outstanding at any
time shall not exceed $60,000,000.”

 

  7. Restricted Payments.

(a) Section 9.11(f) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(f) to make distributions to the extent necessary to permit (i) Parent (or the
relevant taxpaying Affiliate of Company or Parent), to discharge Tax liabilities
(or estimates thereof) of Parent and its Subsidiaries, so long as Company or
Parent (or the relevant taxpaying Affiliate) promptly applies the amount of any
such distributions for such purpose; and (ii) the payment of (A) overhead of
Parent and such other parent companies of Company, (B) salary and out of pocket
costs and expenses of directors of PubCo and (C) other fees, costs and expenses
associated with PubCo being a public company; provided, that, the aggregate
amount of distributions made pursuant to this clause (f)(ii) during any Fiscal
Year of the Company shall not exceed $3,000,000;”

(b) Section 9.11(i) of the Loan Agreement is hereby amended by inserting the
following immediately prior to the semicolon at the end thereof: “plus the then
applicable Available Amount;”.

 

7



--------------------------------------------------------------------------------

(c) Section 9.11(k) of the Loan Agreement is hereby amended by deleting clause
(iii) therein in its entirety and replacing it with the following:

“(iii) payment of the Termination Fee may not exceed $8,000,000;”

(d) Section 9.11 is hereby amended by adding the following new clauses (p) and
(q) at the end thereof:

“(p) to make dividend payments to Parent (and Parent may make dividend payments
to its parent companies) not otherwise permitted in this Section 9.11 in an
aggregate amount, during the term of this Agreement, not to exceed the then
applicable Available Retained ECF Amount; provided, that, (i) after giving
effect to any such payment, the ratio of (A) Consolidated Funded Debt less any
NMTC Indebtedness included therein as of the day of any such payment to
(B) Consolidated Adjusted EBITDA for the consecutive four fiscal quarters most
recently ended for which financial statements have been delivered calculated on
a Pro Forma Basis is less than 1.5:1.0 and (ii) as of the date of any such
payment, and after giving effect thereto, no Event of Default shall have
occurred and be continuing; and

(q) to make payments in respect of Subordinated Debt not otherwise permitted in
this Section 9.11 in an aggregate amount, during the term of this Agreement, not
to exceed the then applicable Available Amount; provided, that, (i) after giving
effect to any such payment, the ratio of (A) Consolidated Funded Debt less any
NMTC Indebtedness included therein as of the day of any such payment to
(B) Consolidated Adjusted EBITDA for the consecutive four fiscal quarters most
recently ended for which financial statements have been delivered calculated on
a Pro Forma Basis is less than 1.5:1.0 and (ii) as of the date of any such
payment, and after giving effect thereto, no Event of Default shall have
occurred and be continuing.”

8. No Further Negative Pledges. Section 9.24(f) of the Loan Agreement is hereby
amended by deleting the reference to “Sections 9.9(i) and 9.9(k)” therein and
replacing it with the following: “Sections 9.9(i), 9.9(k), 9.9(o) and 9.9(p)”.

9. Amendment Fee. Borrowers shall on the date hereof pay to Agent, for the
benefit of Lenders, an amendment fee in the amount of $12,000, or Agent, at its
option, may charge the account(s) of Borrowers maintained by Agent the amount of
such fee, which fee is earned as of the date hereof and shall constitute part of
the Obligations.

10. Representations and Warranties. Each of the Loan Parties, jointly and
severally, hereby represents and warrants with and to Agent and Lenders as
follows, which representations and warranties shall survive the execution and
delivery hereof, the truth and accuracy of, or compliance with each, together
with the representations, warranties and covenants in the other Financing
Agreements, being a continuing condition of the making of any Loans by Lenders
(or Agent on behalf of Lenders) to Borrowers:

 

8



--------------------------------------------------------------------------------

(a) after giving effect to this Amendment No. 4, no Default or Event of Default
exists or has occurred and is continuing as of the date of this Amendment No. 4;
and

(b) this Amendment No. 4 has been duly executed and delivered by the Loan
Parties and the agreements and obligations of the Loan Parties contained herein
constitute legal, valid and binding obligations of the Loan Parties enforceable
against the Loan Parties in accordance with their respective terms.

11. Conditions Precedent. The amendments contained herein shall only be
effective upon the satisfaction of each of the following conditions precedent in
a manner satisfactory to Agent:

(a) Agent shall have received counterparts of this Amendment No. 4, duly
authorized, executed and delivered by the Loan Parties and Required Lenders;

(b) the Initial Public Offering shall have been or, substantially concurrently
therewith shall be, consummated on or before February 15, 2012 and all fees,
costs and expenses associated with the underwriting of the Initial Public
Offering shall have been paid from sources other than balance sheet cash of the
Loan Parties. For purposes hereof, the term “Initial Public Offering” means a
bona fide underwritten sale to the public of common stock of PubCo with a
minimum offering size of at least $150,000,000 pursuant to a registration
statement (other than on Form S-8 or any other form relating to securities
issuable under any benefit plan of PubCo or any of its Subsidiaries, as the case
may be) that is declared effective by the Securities and Exchange Commission;

(c) Agent shall have received a true, correct and complete copy of the fully
executed amendment to the First Lien Term Loan Credit Agreement, dated on or
about the date hereof;

(d) Agent shall have received, in form and substance satisfactory to Agent, a
Guarantor Joinder Agreement, duly authorized, executed and delivered by Coated
Sand;

(e) Agent shall have received, in form and substance satisfactory to Agent,
copies of original good standing certificates (or its equivalent) from the
Secretary of State (or comparable official) from the jurisdiction of formation
of Coated Sand and from the State of Illinois with respect to Coated Sand;

(f) Agent shall have received (i) UCC, Federal and State tax lien and judgment
searches against Coated Sand in all relevant jurisdictions, as determined by
Agent, and (ii) duly completed UCC termination statements, and authorization of
the filing thereof from the applicable secured party, as may be necessary to
terminate any effective UCC financing statements or fixture filings disclosed in
such searches (other than any such financing statements or fixture filings in
respect of Permitted Liens);

(g) Agent shall have received, in form and substance satisfactory to Agent, such
Uniform Commercial Code financing statements (and, where appropriate, fixture
filings) and other documents and instruments which Agent has determined are
necessary to perfect or continue perfecting the security interests of Agent in
all Collateral now or hereafter owned by Coated Sand;

 

9



--------------------------------------------------------------------------------

(h) Agent shall have received (i) a copy of its certificate of formation, and
all amendments thereto, certified by the Secretary of State of its jurisdiction
of formation as of the most recent practicable date certifying that each of the
foregoing documents remains in full force and effect and has not been modified
or amended, except as described therein, (ii) a copy of its operating agreement
(or comparable agreement), (iii) in form and substance satisfactory to Agent, an
incumbency certificate from the Secretary of Coated Sand and resolutions
approving the execution, delivery and performance by Coated Sand of this
Amendment No. 4, the Guarantor Joinder Agreement and the agreements, documents
and instruments to be delivered pursuant to this Amendment No. 4 and the
Guarantor Joinder Agreement and (iv) a certificate from the Secretary of Coated
Sand dated on or about the Amendment No. 4 Effective Date certifying that each
of the foregoing documents remains in full force and effect and has not been
modified or amended, except as described therein;

(i) Agent shall have received, in form and substance satisfactory to Agent, an
opinion of counsel to Coated Sand covering such matters as reasonably required
by Agent;

(j) Agent shall have received, in form and substance satisfactory to Agent,
evidence of delivery to First Lien Term Loan Agent of (i) certificates (which
certificates shall be accompanied by irrevocable undated stock powers, duly
endorsed in blank and otherwise in form and substance reasonably satisfactory to
Agent) representing all Capital Stock pledged by Coated Sand pursuant to the
Pledge Agreement (if any) and (ii) all promissory notes or other instruments in
favor of Coated Sand (duly endorsed, where appropriate, in a manner reasonably
satisfactory to Agent) evidencing any Collateral of Coated Sand (if any);

(k) Agent shall have received, in form and substance satisfactory to Agent, a
Pledge and Security Agreement with respect to the Capital Stock of Coated Sand,
duly authorized, executed and delivered by the Company;

(l) Agent shall have received, in form and substance satisfactory to Agent, such
intellectual property security agreements, duly executed, authorized and
delivered by Coated Sand, and all cover sheets or other documents or instruments
required to be filed with the United States Patent and Trademark Office and the
United States Copyright Office in order to create or perfect security interests
and liens in respect of the Intellectual Property of Coated Sand, together with
releases duly executed (if necessary) of security interests by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective filings in the United States Patent and Trademark Office
and the United States Copyright Office in respect of any Intellectual Property
of Coated Sand (other than any such filings in respect of Permitted Liens);

(m) Agent shall have received, in form and substance satisfactory to Agent,
updated schedules to the Loan Agreement and the other Financing Agreements
reflecting information applicable to Coated Sand;

 

10



--------------------------------------------------------------------------------

(n) Agent shall have received, in form and substance satisfactory to Agent, an
Officer’s Certificate from Parent to the effect that the representations and
warranties in Section 8 of the Credit Agreement are true, correct and complete
in all material respects on and as of the Amendment No. 4 Effective Date to the
same extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date), that each Loan Party shall have
performed in all material respects all agreements and satisfied all conditions
which this Amendment No. 4 provides shall be performed or satisfied by it on or
before the Amendment No. 4 Effective Date except as otherwise disclosed to and
agreed to in writing by Agent and that no Default or Event of Default has
occurred and is continuing; provided, that, if a representation and warranty,
covenant or condition is qualified as to materiality, the applicable materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty, covenant or condition for purposes of this
condition;

(o) the corporate organizational structure, capital structure and ownership of
Parent and its Subsidiaries shall be as set forth on a schedule annexed to an
Officer’s Certificate from Parent;

(p) the contribution by PubCo to the Company of the Capital Stock of Coated Sand
shall have been consummated on terms reasonably acceptable to Agent, including
no cash consideration being paid by Company for Coated Sand’s Capital Stock;

(q) (i) the Management Agreement shall have been, or substantially concurrently
with the Initial Public Offering shall be, terminated and (ii) the Termination
Fee (as defined in the Management Agreement) shall have been paid in accordance
the terms thereof in an amount not to exceed $8,000,000;

(r) Agent shall have received a true and correct copy of each consent, waiver or
approval (if any) to or of this Amendment No. 4, which the Loan Parties are
required to obtain from any other Person, and such consent, approval or waiver
(if any) shall be in form and substance reasonably satisfactory to Agent; and

(s) after giving effect to this Amendment No. 4, no Default or Event of Default
shall exist or have occurred and be continuing as of the date of this Amendment
No. 4 or the Amendment No. 4 Effective Date.

12. Effect of Amendment No. 4. Except as expressly set forth herein, no other
consents, amendments, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and the Loan Parties shall not be entitled to any
other or further amendment by virtue of the provisions of this Amendment No. 4
or with respect to the subject matter of this Amendment No. 4. To the extent of
conflict between the terms of this Amendment No. 4 and the other Financing
Agreements, the terms of this Amendment No. 4 shall control. The Loan Agreement
and this Amendment No. 4 shall be read and construed as one agreement.

 

11



--------------------------------------------------------------------------------

13. Governing Law. The validity, interpretation and enforcement of this
Amendment No. 4 and any dispute arising out of the relationship between the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

14. Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AMENDMENT NO. 4 OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 4 OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT BORROWERS, GUARANTORS, AGENT OR ANY
LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT NO. 4 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

15. Binding Effect. This Amendment No. 4 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

16. Waiver, Modification, Etc. No provision or term of this Amendment No. 4 may
be modified, altered, waived, discharged or terminated orally, but only by an
instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.

17. Further Assurances. the Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 4.

18. Entire Agreement. This Amendment No. 4 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

19. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 4.

20. Counterparts. This Amendment No. 4 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 4 by telefacsimile or other electronic method
of transmission shall have the same force and effect as

 

12



--------------------------------------------------------------------------------

delivery of an original executed counterpart of this Amendment No. 4. Any party
delivering an executed counterpart of this Amendment No. 4 by telefacsimile or
other electronic method of transmission shall also deliver an original executed
counterpart of this Amendment No. 4, but the failure to do so shall not affect
the validity, enforceability, and binding effect of this Amendment No. 4.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, successor by merger to

Wachovia Bank, National

Association, as Agent and a

Lender

By:   /s/ James Kelly Title:   Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

U.S. SILICA COMPANY

 

By: /s/ William A.White                                                     

Title: CFO

  

OTTAWA SILICA COMPANY

 

By: /s/ William A.White                                                     

Title: CFO

THE FULTON LANE AND TIMBER COMPANY

 

By: /s/ William A.White                                                     

Title: CFO

  

USS HOLDINGS, INC.

 

By: /s/ William A.White                                                     

Title: CFO

PENNSYLVANIA GLASS SAND CORPORATION

 

By: /s/ William A.White                                                     

Title: CFO

  

BMAC SERVICES CO., INC.

 

By: /s/ William A.White                                                     

Title: CFO

COATED SAND SOLUTIONS, LLC

 

By: /s/ William A.White                                                     

Title: CFO

  